so informed, appellant consents to a voluntary dismissal of this appeal.
                Cause appearing, we
                            ORDER this appeal DISMISSED. 1




                                                                                   J.




                                                         _                         J.
                                                   Douglas


                                                                                   J.




                cc:   Hon. David B. Barker, District Judge
                      Langford McLetchie LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Thomas O'Donnell




                      1 Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order. Also,
                because no remittitur will issue and this matter is closed, we grant
                counsel's motion to withdraw. See RPC 1.16(b)(1).


SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A